Citation Nr: 1111040	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  07-26 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities for the period prior to July 10, 2006.

2.  Entitlement to an extension of temporary total disability benefits for a period of convalescence beyond September 1, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The Veteran had active duty service from January 2001 to April 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to TDIU for the period prior to July 10, 2006, comes before the Board on appeal from a December 2003 RO rating decision.  The Veteran's correspondence received in February 2004 was later deemed by the RO to be a notice of disagreement on this issue.  A statement of the case was issued in July 2007, and a substantive appeal was received in August 2007.

The issue of entitlement to an extension of temporary total disability benefits for a period of convalescence beyond September 1, 2004, comes before the Board on appeal originally from a May 2004 RO rating decision.  The Veteran's notice of disagreement was received in December 2004.  A statement of the case was issued in March 2006, and a substantive appeal was received in April 2006.  During the course of the appeal, the RO partially granted the Veteran's claim of entitlement to an extension of the temporary total disability benefits for a period of convalescence; a November 2005 RO rating decision extended the temporary total disability benefits to September 1, 2004.  This appeal seeks to further extend those benefits.


FINDINGS OF FACT

1.  The combined rating for the Veteran's multiple service connected disabilities was 20 percent from June 1, 2002, and 40 percent from April 2, 2003 (except for an intervening period of temporary TDIU for convalescence) until July 10, 2006.

2.  For the period prior to July 10, 2006, the Veteran's service-connected disabilities did not render him unable to secure and follow a substantially gainful occupation.

3.  The Veteran underwent surgery to treat features of his service-connected left wrist disability in April 2004.

4.  The RO determined that the Veteran's April 2004 surgery did result in postoperative immobilization by cast throughout the period ending in August 2004.

5.  The Veteran's period of convalescence (specifically, post-operative immobilization by cast) directly related to the April 2004 surgery did not extend beyond September 1, 2004.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to TDIU for the period prior to July 10, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2010).

2.  The criteria for further extension of the temporary total disability rating for a period of convalescence following the April 2004  surgery are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.30 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  The claimant was informed of the information and evidence necessary to warrant entitlement to the benefits sought in a letter dated in January 2007.  Moreover, in this letter, the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that this letter was sent to the appellant prior to the most recent RO-level readjudication of the issues on appeal, as evidenced by the July 2007 statement of the case and supplemental statement of the case.  The VCAA notice was therefore effectively timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the VCAA notice in this case did not separately address the requirements for an extension of a total disability rating for a period of convalescence.  However, the Board finds no prejudice to the Veteran in proceeding with the issuance of final decision with respect to the issues decided below.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).

The Board notes that the Veteran has demonstrated actual knowledge of the pertinent requirements for obtaining an extension of a temporary total disability rating for a period of convalescence.  The Veteran has in fact successfully obtained a partial extension during the course of this appeal.  The Veteran's December 2002 notice of disagreement regarding the original period of the assigned total disability rating for convalescence specifically referred to the pertinent immobilization of his wrist by cast following the pertinent surgery, and contended that the cast remained in place beyond the date that the RO originally assigned as the conclusion of the convalescence period.  The Veteran's contentions resulted in an extension of the period of temporary total disability assigned for convalescence.  Moreover, the Veteran is represented by a national service organization, which would have actual knowledge of the information in question.  It is appropriate to assume that the Veteran's representative included the information concerning the requirements for an extension of a temporary total disability rating for convalescence in its guidance to the Veteran.  Thus, as the appellant had actual knowledge of the requirements for an extension of the temporary total disability rating for convalescence, the appellant is not prejudiced by the Board in proceeding with the issuance of a final decision in this case.  In sum, as the appellant is found to be clearly aware of what he needs to present in order to prevail in this claim, there is no reasonable basis to provide the appellant with additional notice regarding information he already knows.

During the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488.

In this case, the effectively timely letter sent in January 2007 (among others) provided the notice contemplated by Dingess.  The appellant was provided with notice of the types of evidence necessary to establish a disability rating and an effective date for any rating that may be granted, and this letter explained how VA determines disability ratings and effective dates.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that -except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim- the burden of proving harmful error must rest with the party raising the issue; the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record as it stands includes sufficient competent evidence.  All available pertinent records, in-service, private, and VA reports, have been obtained.  The Veteran has been afforded multiple VA examinations to evaluate his pertinent service-connected disabilities in this appeal, and an April 2003 VA examination report specifically addresses the question of the impact of service-connected disabilities upon the Veteran's employability during the period on appeal.  All pertinent VA examination reports are of record, including the April 2003 VA examination report.  The Board notes that the VA examination reports of record contain sufficiently specific clinical findings and informed discussion of the pertinent features of the disabilities on appeal, as appropriate, to provide probative medical evidence adequately addressing the issues decided below.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to this appeal.  Under these circumstances, no further action is necessary to assist the claimant with this appeal.

Analysis

TDIU for the period from June 4, 2003 to July 10, 2006

In order to establish service connection for a total rating based upon individual unemployability due to service- connected disability (TDIU), there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is 'whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.'  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term 'unemployability' is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra- schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Thus, the Board must evaluate whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a total rating based on unemployability.

A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).

The Veteran seeks assignment of a TDIU prior to July 10, 2006.  The July 10, 2006, effective date has been assigned by the RO on the basis that this was the date upon which the Veteran first met the schedular requirements for a TDIU.

A March 2007 RO rating decision granted entitlement to TDIU effective from July 10, 2006.  That grant of TDIU was based essentially upon the Veteran meeting the schedular criteria for TDIU upon the effective date of the RO's grant of service connection for depression.  Service connection for depression is not in effect prior to July 10, 2006 and, thus, the impact of the Veteran's depression upon his employability is not for consideration in determining whether entitlement to TDIU is warranted during the period on appeal in this case.

The date of the Veteran's claim of entitlement to TDIU giving rise to this appeal was June 4, 2003.  The Board has reviewed the evidence of record to determine, for any time on appeal for which a total disability rating is not already in effect, whether the Veteran's service-connected disabilities rendered the Veteran unemployable.  The Board also must consider whether it is factually ascertainable that the Veteran was rendered unemployable by any increase in severity of his service-connected disabilities during the year prior to June 4, 2003 to warrant assignment of a TDIU.

During the period on appeal, the Board observes that the Veteran is already in receipt of a temporary total disability rating on the basis on convalescence from surgery for the period from April 16, 2004 to September 1, 2004.

During and prior to the period pertinent to this appeal, the Veteran was service connected for left wrist fracture rated 10 percent disabling from April 17, 2001; rated 100 percent disabling for a temporary convalescent period from August 1, 2001 to June 1, 2002; rated 10 percent disabling from June 1, 2002, to April 16, 2004; rated 100 percent disabling for a temporary convalescent period from April 16, 2004 to September 1, 2004; and rated 30 percent disabling from September 1, 2004 onward.  The Veteran's disability ratings for the left wrist were most recently revised in an August 2007 RO rating decision.

Additionally, the Veteran's service connected disabilities during the period on appeal were: neck and upper left extremity pain associated with left wrist fracture rated 20 percent disabling effective from April 2, 2003; tender scars of the left wrist rated 10 percent disabling effective from April 17, 2001; scar at the bone graft donor site of the right iliac crest rated noncompensably disabling throughout the period on appeal; and scar at the bone graft donor site of the left hip rated noncompensably disabling effective from April 16, 2004.

The Veteran's combined disability rating was 20 percent from June 1, 2002, 40 percent from April 2, 2003 (except for the period of temporary TDIU for convalescence), and 50 percent from September 1, 2004.  See 38 C.F.R. § 4.25.

The Board notes that the Veteran filed this claim for TDIU in June 2003; the Veteran's combined rating was not higher than 50 percent during any portion of the appeal period in this case (discounting the period for which a temporary total rating was in effect for convalescence).  Thus, the percentage criteria listed under 38 C.F.R. § 4.16(a) were not met during the pertinent periods on appeal.  However, the Board must still consider whether the Veteran was unemployable by reason of his service-connected disabilities.  See 38 C.F.R. § 4.16(b).

As noted above, an extraschedular total rating based on individual unemployability may be assigned if the Veteran is unemployable by reason of service-connected disabilities.  For VA purposes, the term 'unemployability' is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed.Reg. 2317 (1992).  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  The Board emphasizes that a total rating based on individual unemployability is limited to consideration of service-connected disabilities.

The Veteran has consistently and repeatedly testified that he has not been employed since the time of his discharge from service in April 2001.  The Veteran's June 2003 application for TDIU reported past employment experience at McDonald's and Taco Bell, and no employment since the April 2001 discharge from service.  The Veteran reported 12 years of education.

An April 2003 VA examination report directly addresses the impact of the Veteran's service-connected disabilities upon his employability at that time.  The April 2003 VA examination report specifically examines the Veteran's left wrist disabilities and its associated disabilities at that time (including that of the neck/shoulder), discusses the Veteran's medical history, symptom experience, and notes that the Veteran is right-handed.  In pertinent part, the VA examiner concludes that "[t]his veteran has become a very poor candidate for the heavier types of work.  For at least several years he will be limited to work with only right upper extremity."  Further, the examiner explains that "[i]t would be desirable to get him into some type of work that could be done only with the right upper extremity.  Vocational rehabilitation will be appropriate if he is not able to find appropriate work on his own."  The examiner discussed that the Veteran's "limitations are due to the left wrist problem and the subsequent more generalized symptoms that related to the left wrist."

The Board finds that this April 2003 VA examination report is highly probative and weighs against the Veteran's claim to the extent that it concludes that his service-connected disabilities did not render him unable to secure or follow a substantially gainful occupation.  The April 2003 VA examination report clearly describes the limitation imposed by the service-connected disabilities at that time, and explained that work that could be completed using only the healthy right upper extremity would be appropriate employment for the Veteran.

The Board recognizes that that the Veteran has been awarded an increased disability rating for the left wrist disability effective from September 1, 2004 (at the conclusion of his temporary total disability rating for post-surgical convalescence).  However, as explained in the August 2007 RO rating decision assigning the newer 30 percent rating, the increase was based upon a finding that the left wrist had become essentially ankylosed.  There is no suggestion that the decreased range of motion of the left wrist produced any greater extra-schedular impairment to the Veteran's employability beyond what was contemplated in the April 2003 VA medical opinion; that April 2003 medical opinion already acknowledged that the Veteran was limited to work involving only the right upper extremity.  As the April 2003 medical opinion contemplated the Veteran's employability with a view that the Veteran could not perform work involving his left upper extremity, the Board finds that the decrease in the range of motion of his left wrist does not suggest any cause for potential revision of the April 2003 VA examiner's medical opinion.  Thus, there is no need to obtain a new medical opinion to address the issue, as there is no reasonable suggestion that ankylosis of the left wrist would further limit the Veteran's ability to perform work that does not involve the left upper extremity.

Additionally, the Board notes that the Veteran has been granted service connection for a scar of the left hip subsequent to the April 2003 VA examination report.  However, there is no suggestion or contention in this case that the noncompensably rated left hip scar had any impact upon the Veteran's employability.

The Board observes that that Veteran has described himself as being rendered unemployable due to his left wrist disability and related left upper extremity disabilities, and this belief is documented in some of the medical treatment reports of record.  For instance, an April 2002 private medical report shows that the Veteran "reports that he has been unable to work as a result of his pain."  Beyond what is discussed in this Board decision, the evidence in this case does not supplement the Veteran's own report with any competent medical opinion addressing the medical question of the impact of service-connected disabilities upon the Veteran's employability during the period on appeal.

The significance of the Veteran's own lay statements concerning his employability is addressed below.  At this point, however, the Board notes that the appearance of the Veteran's own assessment of his employability in medical records does not constitute competent medical evidence.  Evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute 'competent medical evidence.'  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

In this decision, the Board has found that the evidence discussed above is highly probative evidence with regard to evaluating the impact of the Veteran's service-connected disabilities upon the Veteran's employability during the period on appeal in this case.  The evidence includes the Veteran's statements and medical evidence, featuring a VA examination report, presenting professional medical impressions and the Veteran's own account of symptom details.  The Board has reviewed the entirety of the evidence of record, including the Veteran's testimony and additional treatment records.  The Board finds that none of the evidence of record probatively contradicts the probative competent medical opinion discussed above, nor does any of the evidence of record otherwise probatively show that the criteria for any increased rating are met in this case.

The Board has reviewed the entirety of the evidence in the claims file, and notes that there are additional medical records presenting clinical evaluation of the Veteran's service connected pathologies at various times.  However, other than the evidence discussed above in this Board decision, none of the medical evidence presents evidence specifically addressing whether the Veteran was rendered unable to follow gainful employment as a result of his service-connected disabilities during the period on appeal.  The Board may not engage in its own medical analysis or interpret medical findings to draw its own conclusions on such questions.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board must rely upon the medical expertise of appropriate competent professionals, and the medical evidence the Board has focused upon in the discussion above includes the pertinent medical opinion of record addressing the essential questions in this case.

After reviewing the evidence of record, the Board finds that the evidence is against a finding that the Veteran's service-connected disabilities alone were of such severity as to preclude substantially gainful employment prior to July 10, 2006.  In making this decision, the Board concedes that the Veteran's service-connected disabilities precluded certain types of employment, specifically those that would require use of the left upper extremity.  However, the evidence does not persuasively show that all forms of gainful employment were precluded by the Veteran's service-connected disabilities.  As was noted in Van Hoose v. Brown, 4 Vet.App. 361 (1993):

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. § 4.16(a).

Van Hoose, 4 Vet.App. at 363.  Here, there is simply no evidence that all gainful employment was precluded due solely to the Veteran's service-connected disabilities.

The Veteran maintains that his service connected disabilities precluded him from engaging in gainful employment.  However, following a full and thorough review of the evidence of record, the Board concludes that the preponderance of the evidence is against the claim of entitlement to TDIU benefits for the period on appeal.  The evidence does not demonstrate that the Veteran was unable to secure or follow a substantially gainful occupation solely by reason of his service-connected disabilities.  The VA examination from April 2003 reflects that the Veteran's service-connected disabilities did not prevent him from performing work featuring his right upper extremity, and excluding use of his left upper extremity, at that time.  Although the Veteran's service-connected disabilities did place some restrictions on the types of employment he may have been capable of, they did not preclude all forms of substantially gainful employment.  The Board notes that the record presents no persuasive indication that the Veteran's experience, training, and education are compatible only with employment involving use of the left upper extremity.

The Board again emphasizes that the Veteran has been determined to be unemployable due to service-connected disabilities for the period from July 10, 2006, to the present.  That current TDIU award is based upon the Veteran meeting the schedular criteria upon the grant of service connection for depression effective from July 10, 2006.  However, prior to July 10, 2006, the Veteran did not meet the schedular criteria and service connection was not in effect for depression.  Thus, this Board decision's denial of TDIU for the period prior to July 10, 2006, reflects that the criteria for TDIU (including the subjective criteria) were not met when the Veteran's service-connected disability picture did not yet include his depression.

The Board acknowledges the Veteran's statements indicating that he has been unable to work due to his service-connected disabilities.  However, without the appropriate medical training or expertise, a lay person is not competent to render an opinion on a medical matter, such as, in this case, whether the Veteran's service-connected disabilities were so severe that he could not follow a substantially gainful occupation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Nevertheless, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Here, while the Veteran is competent to report the effects his disabilities have on his activities, he has not demonstrated that he has the expertise required to determine whether his service-connected disabilities medically rendered him unemployable.  In sum, these lay statements are outweighed by the medical evidence of record, in particular the VA examination report.

Thus, a preponderance of the evidence is against a finding that the Veteran was unemployable due to his service-connected disabilities; the preponderance of the evidence is against finding that a TDIU was warranted prior to July 10, 2006.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply and the claim must be denied.  See 38 U.S.C.A. § 5107(b).

Entitlement to an extension of temporary total disability benefits for a period of convalescence beyond September 1, 2004

A total rating will be granted following hospital discharge, effective from the date of hospital admission and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge if the hospital treatment of the service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps or recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

Pursuant to 38 C.F.R. § 4.30(b), extensions of 1, 2, or 3 months beyond the initial 3 months may be made under § 4.30(a)(1), (2), or (3) and extensions of 1 or more months up to a 6 month period may be made under § 4.30(a)(2) or (3).

The Veteran underwent surgery in April 2004 to attempt to relieve symptoms associated with the Veteran's service-connected left wrist disability.  Following this surgery, the Veteran required a cast to immobilize the left wrist; this immobilization by cast met the criteria for a temporary total rating under 38 C.F.R. § 4.30(a).  The Veteran had the cast removed on August 4, 2004; the Veteran does not dispute this fact (including as acknowledged in his December 2002 statement) and the cast removal is documented in a VA treatment record of that date showing "d/c immobilization" noting that the immobilization was discontinued at that date.  The Veteran is already in receipt of a temporary total disability rating on the basis of the post-surgical cast immobilization, and that rating is assigned effective until September 1, 2004.

The evidence of record does not suggest that the Veteran required convalescence beyond August 2004.  A review of medical records for the several month period after August 2004 reflects that the Veteran's underlying left wrist disability remained symptomatic and disabling, but the evidence does not reveal any findings showing that the criteria set forth in 38 C.F.R. § 4.30 for further extension of a temporary total rating for convalescence have been met.

The Veteran's December 2002 notice of disagreement acknowledges that his cast was removed in August 2004, and contends that "I still have limited use of my hand because of pain in my wrist."  However, the Board notes that while limited use of the hand due to pain is a feature of the service-connected disability (and the Veteran has been awarded disability compensation for his chronic limitations), the cited limitation does not meet the criteria for further extension of a temporary total rating under 38 C.F.R. § 4.30.  There is no evidence suggesting, nor do the Veteran's contentions identify, that he had further post-surgical convalescence: there is no indication of incompletely healed surgical wounds, stumps, or amputations, nor the necessity for house confinement, nor the necessity for continued use of a wheelchair or crutches.  Although the Veteran's service-connected left wrist disability continued to cause limitation (which is itself compensated with a disability rating provided for chronic disability under the appropriate Diagnostic Codes under 38 C.F.R. Part 4, Subpart B), the extended temporary total disability rating under 38 C.F.R. § 4.30 only provides compensation in consideration of aspects of post-hospitalization / post-surgical convalescence.

In this case, when the Veteran's post-surgical immobilization was discontinued in August 2004, none of the criteria for a temporary total disability rating under 38 C.F.R. § 4.30 were met any longer.  Without any new hospitalization discharge to consider as the beginning of a new period of post-hospitalization convalescence, there is no basis for assigning a further extension of the post-hospitalization temporary total disability rating in this case on the basis of the Veteran's left-wrist disability limitations.

The Veteran's April 2006 substantive appeal makes an ambiguous reference to a belief that "VA still owes me money from the two years I spent in a full arm cast[,] 2 years of back pay."  The Board notes that the evidence of record reflects that the Veteran has had various treatments and surgical procedures at various times associated with his left wrist disability, and a June 2003 VA treatment record refers to the Veteran having worn a cast for approximately two years as of that time, prior to the specific surgery that is the basis of this issue on appeal.  However, this issue currently on appeal concerns only the post-hospitalization / post-surgical residuals and convalescence from the April 2004 surgery specifically.  The medical evidence clearly documents that the cast and immobilization following the April 2004 surgery was discontinued in August 2004, and the Veteran has previously acknowledged this fact.  Any prior or subsequent 'full arm cast' is not for consideration in this appeal, because no such cast or immobilization is shown to be specifically linked to the April 2004 surgery (as opposed to different surgeries or other treatment efforts addressing the left wrist disability).

The Board has reviewed all of the evidence of record in this case, including the private and VA treatment records from the period of time in question, and finds no evidence that otherwise shows that the criteria for a temporary total convalescent rating were met after August 2004 under 38 C.F.R. § 4.30.  The preponderance of the evidence is against finding that any extension is warranted.



ORDER

The appeal is denied as to both issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


